              Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 1 of 15 Page ID #:800




                    1                              UNITED STATES DISTRICT COURT
                    2                          CENTRAL DISTRICT OF CALIFORNIA
                    3
                             DONALD A. WALLACE,
                    4                                                 Case No.     8:20-cv-00242-JVS-DFM
                                                    Plaintiff,
                    5                                                  STIPULATED PROTECTIVE
                                  v.                                   ORDER AND ORDER THEREON
                    6

                    7
                             INTERNATIONAL PAPER
                             COMPANY, a New York
                    8        Corporation; FIDUCIARY REVIEW
                    9
                             COMMITTEE OF THE
                             RETIREMENT PLAN OF
                  10         INTERNATIONAL PAPER
                  11         COMPANY; PLAN
                             ADMINISTRATOR OF THE
                  12         RETIREMENT PLAN OF
                  13         INTERNATIONAL PAPER
                             COMPANY; and ALIGHT
                  14         SOLUTIONS, LLC (Formerly Known
                  15         As Hewitt Associates, LLC),

                  16                                Defendants.
                  17            The    following    parties,     DONALD   A.   WALLACE        (“Plaintiff”)   and
                  18    INTERNATIONAL PAPER COMPANY, FIDUCIARY REVIEW COMMITTEE OF
                  19    THE RETIREMENT PLAN OF INTERNATIONAL PAPER COMPANY, PLAN
                  20    ADMINISTRATOR OF THE RETIREMENT OF INTERNATIONAL PAPER
                  21    COMPANY (“IP Defendants”), and ALIGHT SOLUTIONS, LLC (“Alight”), by their
                  22    undersigned counsel, have and hereby stipulate and agree to the entry of the following
                  23    Stipulated Protective Order; accordingly, it is ORDERED:
                  24    1.      PURPOSES AND LIMITATIONS
                  25            Disclosure and discovery activity in this action are likely to involve production
                  26    of confidential, proprietary, or private information for which special protection from
                  27    public disclosure and from use for any purpose other than prosecuting this litigation
                  28
F ORD & H ARRISON
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
               Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 2 of 15 Page ID #:801




                        1   may be warranted. Accordingly, the parties hereby stipulate to and petition the court to
                        2   enter the following Stipulated Protective Order. The parties acknowledge that this Order
                        3   does not confer blanket protections on all disclosures or responses to discovery and that
                        4   the protection it affords from public disclosure and use extends only to the limited
                        5   information or items that are entitled to confidential treatment under the applicable legal
                        6   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
                        7   Stipulated Protective Order does not entitle them to file confidential information under
                        8   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
                        9   standards that will be applied when a party seeks permission from the court to file
                  10        material under seal.
                  11        2.    GOOD CAUSE STATEMENT.
                  12              This action is likely to involve trade secrets, proprietary information related to
                  13        the development of employee compensation and employee benefit plans, internal
                  14        employment decisions, information related to the acquisition of several companies and
                  15        their benefit plans, financial, and/or proprietary information for which special
                  16        protection from public disclosure and from use for any purpose other than prosecution
                  17        of this action is warranted. Such confidential and proprietary materials and information
                  18        consists of, among other things, confidential business or financial information,
                  19        information regarding confidential business practices, or other confidential information
                  20        including that which may implicate the privacy rights of third parties, information
                  21        otherwise generally unavailable to the public, or which may be privileged or otherwise
                  22        protected from disclosure under state or federal statutes, court rules, case decisions, or
                  23        common law. Accordingly, to expedite the flow of information, to facilitate the prompt
                  24        resolution of disputes over confidentiality of discovery materials, to adequately protect
                  25        information the parties are entitled to keep confidential, to ensure that the parties are
                  26        permitted reasonable necessary uses of such material in preparation for and in the
                  27        conduct of trial, to address their handling at the end of the litigation, and sever the ends
                  28        of justice, a protective order for such information is justified in this matter. It is the
F ORD & H ARRISON                                                       2
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
               Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 3 of 15 Page ID #:802




                        1   intent of the parties that information will not be designated as confidential for tactical
                        2   reasons and that nothing be so designated without a good faith belief that it has been
                        3   maintained in a confidential, non-public manner, and there is good cause why it should
                        4   not be part of the public record of this case.
                        5   3.    DEFINITIONS
                        6   3.1   Challenging Party: a Party or Non-Party that challenges the designation of
                        7   information or items under this Order.
                        8         3.2    “CONFIDENTIAL” Information or Items: information (regardless of how
                        9   it is generated, stored or maintained) or tangible things that qualify for protection under
                  10        Federal Rule of Civil Procedure 26(c) as well as any information that is prohibited from
                  11        disclosure by statute; information that reveals trade secrets or proprietary information,
                  12        research technical, commercial or financial information that the party has allegedly
                  13        maintained as confidential, medical information concerning any individual, personal
                  14        identity information, income tax returns, W-2 forms and 1099 forms, or personnel or
                  15        employment records.
                  16              3.3    Counsel (without qualifier):        Outside Counsel of Record and House
                  17        Counsel (as well as their support staff).
                  18              3.4    Designating Party: a Party or Non-Party that designates information or
                  19        items that it produces in disclosures or in responses to discovery as
                  20        “CONFIDENTIAL.”
                  21              3.5    Disclosure or Discovery Material: all items or information, regardless of
                  22        the medium or manner in which it is generated, stored, or maintained (including, among
                  23        other things, testimony, transcripts, and tangible things), that are produced or generated
                  24        in disclosures or responses to discovery in this matter.
                  25              3.6    Expert: a person with specialized knowledge or experience in a matter
                  26        pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                  27        expert witness or as a consultant in this action.
                  28              3.7    House Counsel: attorneys who are employees of a party to this action.
F ORD & H ARRISON                                                       3
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
               Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 4 of 15 Page ID #:803




                        1   House Counsel does not include Outside Counsel of Record or any other outside
                        2   counsel.
                        3         3.8    Non-Party: any natural person, partnership, corporation, association, or
                        4   other legal entity not named as a Party to this action.
                        5         3.9    Outside Counsel of Record: attorneys who are not employees of a party to
                        6   this action but are retained to represent or advise a party to this action and have appeared
                        7   in this action on behalf of that party or are affiliated with a law firm which has appeared
                        8   on behalf of that party.
                        9         3.10 Party: any party to this action, including all of its officers, directors,
                  10        employees, consultants, retained experts, and Outside Counsel of Record (and their
                  11        support staffs).
                  12              3.11 Producing Party:        a Party or Non-Party that produces Disclosure or
                  13        Discovery Material in this action.
                  14              3.12 Professional Vendors: persons or entities that provide litigation support
                  15        services (e.g., photocopying, videotaping, translating, preparing exhibits or
                  16        demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                  17        their employees and subcontractors.
                  18              3.13 Protected Material:        any Disclosure or Discovery Material that is
                  19        designated as “CONFIDENTIAL.”
                  20              3.14 Receiving Party: a Party that receives Disclosure or Discovery Material
                  21        from a Producing Party.
                  22        4.    SCOPE
                  23              The protections conferred by this Stipulation and Order cover not only Protected
                  24        Material (as defined above), but also (1) any information copied or extracted from
                  25        Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                  26        Material; and (3) any testimony, conversations, or presentations by Parties or their
                  27        Counsel that might reveal Protected Material. However, the protections conferred by
                  28        this Stipulation and Order do not cover the following information: (a) any information
F ORD & H ARRISON                                                       4
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
               Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 5 of 15 Page ID #:804




                        1   that is in the public domain at the time of disclosure to a Receiving Party or becomes
                        2   part of the public domain after its disclosure to a Receiving Party as a result of
                        3   publication not involving a violation of this Order, including becoming part of the
                        4   public record through trial or otherwise; and (b) any information known to the
                        5   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
                        6   disclosure from a source who obtained the information lawfully and under no obligation
                        7   of confidentiality to the Designating Party. Any use of Protected Material at trial shall
                        8   be governed by a separate agreement or order.
                        9   5.    DURATION
                  10              Even after final disposition of this litigation, the confidentiality obligations
                  11        imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                  12        in writing or a court order otherwise directs. Final disposition shall be deemed to be the
                  13        later of (1) dismissal of all claims and defenses in this action, with or without prejudice;
                  14        and (2) final judgment herein after the completion and exhaustion of all appeals,
                  15        rehearings, remands, trials, or reviews of this action, including the time limits for filing
                  16        any motions or applications for extension of time pursuant to applicable law.
                  17        6.    DESIGNATING PROTECTED MATERIAL
                  18              6.1     Exercise of Restraint and Care in Designating Material for Protection.
                  19        Each Party or Non-Party that designates information or items for protection under this
                  20        Order must take care to limit any such designation to specific material that qualifies
                  21        under the appropriate standards. The Designating Party must designate for protection
                  22        only those parts of material, documents, items, or oral or written communications that
                  23        qualify – so that other portions of the material, documents, items, or communications
                  24        for which protection is not warranted are not swept unjustifiably within the ambit of
                  25        this Order.
                  26              Mass, indiscriminate, or routinized designations are prohibited. Designations that
                  27        are shown to be clearly unjustified or that have been made for an improper purpose
                  28        (e.g., to unnecessarily encumber or retard the case development process or to impose
F ORD & H ARRISON                                                       5
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
               Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 6 of 15 Page ID #:805




                        1   unnecessary expenses and burdens on other parties) expose the Designating Party to
                        2   sanctions.
                        3   If it comes to a Designating Party’s attention that information or items that it designated
                        4   for protection do not qualify for protection, that Designating Party must promptly notify
                        5   all other Parties that it is withdrawing the mistaken designation.
                        6         6.2      Manner and Timing of Designations. Except as otherwise provided in this
                        7   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                        8   or ordered, Disclosure or Discovery Material that qualifies for protection under this
                        9   Order must be clearly so designated before the material is disclosed or produced.
                  10              Designation in conformity with this Order requires:
                  11                    (a) for information in documentary form (e.g., paper or electronic documents,
                  12        but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                  13        Producing Party affix the legend “CONFIDENTIAL” to each page that contains
                  14        protected material. If only a portion or portions of the material on a page qualifies for
                  15        protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
                  16        by making appropriate markings in the margins).
                  17        A Party or Non-Party that makes original documents or materials available for
                  18        inspection need not designate them for protection until after the inspecting Party has
                  19        indicated which material it would like copied and produced. During the inspection and
                  20        before the designation, all of the material made available for inspection shall be deemed
                  21        “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                  22        copied and produced, the Producing Party must determine which documents, or portions
                  23        thereof, qualify for protection under this Order. Then, before producing the specified
                  24        documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
                  25        that contains Protected Material. If only a portion or portions of the material on a page
                  26        qualifies for protection, the Producing Party also must clearly identify the protected
                  27        portion(s) (e.g., by making appropriate markings in the margins).
                  28                    (b) for testimony given in deposition or in other pretrial or trial proceedings,
F ORD & H ARRISON                                                        6
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
               Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 7 of 15 Page ID #:806




                        1   that the Designating Party identify on the record, before the close of the deposition,
                        2   hearing, or other proceeding, all protected testimony.
                        3               (c) for information produced in some form other than documentary and for
                        4   any other tangible items, that the Producing Party affix in a prominent place on the
                        5   exterior of the container or containers in which the information or item is stored the
                        6   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
                        7   warrant protection, the Producing Party, to the extent practicable, shall identify the
                        8   protected portion(s).
                        9         6.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                  10        failure to designate qualified information or items does not, standing alone, waive the
                  11        Designating Party’s right to secure protection under this Order for such material. Upon
                  12        timely correction of a designation, the Receiving Party must make reasonable efforts to
                  13        assure that the material is treated in accordance with the provisions of this Order.
                  14        7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                  15              7.1     Timing of Challenges.      Any Party or Non-Party may challenge a
                  16        designation of confidentiality at any time. Unless a prompt challenge to a Designating
                  17        Party’s confidentiality designation is necessary to avoid foreseeable, substantial
                  18        unfairness, unnecessary economic burdens, or a significant disruption or delay of the
                  19        litigation, a Party does not waive its right to challenge a confidentiality designation by
                  20        electing not to mount a challenge promptly after the original designation is disclosed.
                  21              7.2     Meet and Confer.      The Challenging Party shall initiate the dispute
                  22        resolution process by providing written notice of each designation it is challenging and
                  23        describing the basis for each challenge. To avoid ambiguity as to whether a challenge
                  24        has been made, the written notice must recite that the challenge to confidentiality is
                  25        being made in accordance with this specific paragraph of the Protective Order. The
                  26        parties shall attempt to resolve each challenge in good faith and must begin the process
                  27        by conferring directly (in voice to voice dialogue; other forms of communication are
                  28        not sufficient) within 14 days of the date of service of notice. In conferring, the
F ORD & H ARRISON                                                      7
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
               Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 8 of 15 Page ID #:807




                        1   Challenging Party must explain the basis for its belief that the confidentiality
                        2   designation was not proper and must give the Designating Party an opportunity to
                        3   review the designated material, to reconsider the circumstances, and, if no change in
                        4   designation is offered, to explain the basis for the chosen designation. A Challenging
                        5   Party may proceed to the next stage of the challenge process only if it has engaged in
                        6   this meet and confer process first or establishes that the Designating Party is unwilling
                        7   to participate in the meet and confer process in a timely manner.
                        8         7.3    Judicial Intervention. If the Parties cannot resolve a challenge without
                        9   court intervention, the Designating Party shall file and serve a motion to retain
                  10        confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-
                  11        5, if applicable) within 21 days of the initial notice of challenge or within 14 days of the
                  12        parties agreeing that the meet and confer process will not resolve their dispute,
                  13        whichever is earlier. Each such motion must be accompanied by a competent
                  14        declaration affirming that the movant has complied with the meet and confer
                  15        requirements imposed in the preceding paragraph. Failure by the Designating Party to
                  16        make such a motion including the required declaration within 21 days (or 14 days, if
                  17        applicable) shall automatically waive the confidentiality designation for each
                  18        challenged designation. In addition, the Challenging Party may file a motion
                  19        challenging a confidentiality designation at any time if there is good cause for doing so,
                  20        including a challenge to the designation of a deposition transcript or any portions
                  21        thereof. Any motion brought pursuant to this provision must be accompanied by a
                  22        competent declaration affirming that the movant has complied with the meet and confer
                  23        requirements imposed by the preceding paragraph.
                  24              The burden of persuasion in any such challenge proceeding shall be on the
                  25        Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                  26        to harass or impose unnecessary expenses and burdens on other parties) may expose the
                  27        Challenging Party to sanctions. Unless the Designating Party has waived the
                  28        confidentiality designation by failing to file a motion to retain confidentiality as
F ORD & H ARRISON                                                       8
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
               Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 9 of 15 Page ID #:808




                        1   described above, all parties shall continue to afford the material in question the level of
                        2   protection to which it is entitled under the Producing Party’s designation until the court
                        3   rules on the challenge.
                        4   8.    ACCESS TO AND USE OF PROTECTED MATERIAL
                        5         8.1      Basic Principles. A Receiving Party may use Protected Material that is
                        6   disclosed or produced by another Party or by a Non-Party in connection with this case
                        7   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                        8   Material may be disclosed only to the categories of persons and under the conditions
                        9   described in this Order. When the litigation has been terminated, a Receiving Party must
                  10        comply with the provisions of section 14 below (FINAL DISPOSITION).
                  11              Protected Material must be stored and maintained by a Receiving Party at a
                  12        location and in a secure manner that ensures that access is limited to the persons
                  13        authorized under this Order.
                  14              8.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                  15        ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                  16        may disclose any information or item designated “CONFIDENTIAL” only to:
                  17                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
                  18        employees of said Outside Counsel of Record to whom it is reasonably necessary to
                  19        disclose the information for this litigation and who have signed the “Acknowledgment
                  20        and Agreement to Be Bound” that is attached hereto as Exhibit A;
                  21                    (b) the officers, directors, and employees (including House Counsel) of the
                  22        Receiving Party to whom disclosure is reasonably necessary for this litigation and who
                  23        have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  24                    (c) Experts (as defined in this Order) of the Receiving Party to whom
                  25        disclosure is reasonably necessary for this litigation and who have signed the
                  26        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  27                    (d) the court and its personnel;
                  28                    (e) court reporters and their staff, professional jury or trial consultants, mock
F ORD & H ARRISON                                                          9
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
             Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 10 of 15 Page ID #:809




                        1   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
                        2   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
                        3   (Exhibit A);
                        4            (f) during their depositions, witnesses in the action to whom disclosure is
                        5   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
                        6   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
                        7   the court. Pages of transcribed deposition testimony or exhibits to depositions that
                        8   reveal Protected Material must be separately bound by the court reporter and may not
                        9   be disclosed to anyone except as permitted under this Stipulated Protective Order.
                  10                 (g) the author or recipient of a document containing the information or a
                  11        custodian or other person who otherwise possessed or knew the information.
                  12        9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                  13              OTHER LITIGATION
                  14              If a Party is served with a subpoena or a court order issued in other litigation that
                  15        compels disclosure of any information or items designated in this action as
                  16        “CONFIDENTIAL,” that Party must:
                  17                 (a) promptly notify in writing the Designating Party. Such notification shall
                  18        include a copy of the subpoena or court order;
                  19                 (b) promptly notify in writing the party who caused the subpoena or order to
                  20        issue in the other litigation that some or all of the material covered by the subpoena or
                  21        order is subject to this Protective Order. Such notification shall include a copy of this
                  22        Stipulated Protective Order; and
                  23                 (c) cooperate with respect to all reasonable procedures sought to be pursued
                  24        by the Designating Party whose Protected Material may be affected.
                  25              If the Designating Party timely seeks a protective order, the Party served with the
                  26        subpoena or court order shall not produce any information designated in this action as
                  27        “CONFIDENTIAL” before a determination by the court from which the subpoena or
                  28        order issued, unless the Party has obtained the Designating Party’s permission. The
F ORD & H ARRISON                                                     10
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
             Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 11 of 15 Page ID #:810




                        1   Designating Party shall bear the burden and expense of seeking protection in that court
                        2   of its confidential material – and nothing in these provisions should be construed as
                        3   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
                        4   from another court.
                        5   10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                        6            IN THIS LITIGATION
                        7              (a) The terms of this Order are applicable to information produced by a Non-
                        8   Party in this action and designated as “CONFIDENTIAL.” Such information produced
                        9   by Non-Parties in connection with this litigation is protected by the remedies and relief
                  10        provided by this Order. Nothing in these provisions should be construed as prohibiting
                  11        a Non-Party from seeking additional protections.
                  12                   (b) In the event that a Party is required, by a valid discovery request, to
                  13        produce a Non-Party’s confidential information in its possession, and the Party is
                  14        subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
                  15        information, then the Party shall:
                  16                       (1) promptly notify in writing the Requesting Party and the Non-Party that
                  17        some or all of the information requested is subject to a confidentiality agreement with
                  18        a Non-Party;
                  19                       (2)   promptly provide the Non-Party with a copy of the Stipulated
                  20        Protective Order in this litigation, the relevant discovery request(s), and a reasonably
                  21        specific description of the information requested; and
                  22                       (3) make the information requested available for inspection by the Non-
                  23        Party.
                  24                   (c) If the Non-Party fails to object or seek a protective order from this court
                  25        within 14 days of receiving the notice and accompanying information, the Receiving
                  26        Party may produce the Non-Party’s confidential information responsive to the discovery
                  27        request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
                  28        produce any information in its possession or control that is subject to the confidentiality
F ORD & H ARRISON                                                      11
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
             Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 12 of 15 Page ID #:811




                        1   agreement with the Non-Party before a determination by the court. Absent a court order
                        2   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
                        3   in this court of its Protected Material.
                        4   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                        5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                        6   Protected Material to any person or in any circumstance not authorized under this
                        7   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                        8   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                        9   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                  10        whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                  11        such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                  12        that is attached hereto as Exhibit A.
                  13        12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                  14              PROTECTED          MATERIAL
                  15              When a Producing Party gives notice to Receiving Parties that certain
                  16        inadvertently produced material is subject to a claim of privilege or other protection,
                  17        the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                  18        Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                  19        may be established in an e-discovery order that provides for production without prior
                  20        privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                  21        parties reach an agreement on the effect of disclosure of a communication or
                  22        information covered by the attorney-client privilege or work product protection, the
                  23        parties may incorporate their agreement in the stipulated protective order submitted to
                  24        the court.
                  25        13.   MISCELLANEOUS
                  26              13.1 Right to Further Relief. Nothing in this Order abridges the right of any
                  27        person to seek its modification by the court in the future.
                  28
F ORD & H ARRISON                                                      12
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
             Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 13 of 15 Page ID #:812




                        1         13.2 Right to Assert Other Objections. By stipulating to the entry of this
                        2   Protective Order no Party waives any right it otherwise would have to object to
                        3   disclosing or producing any information or item on any ground not addressed in this
                        4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                        5   ground to use in evidence of any of the material covered by this Protective Order.
                        6         13.3 Filing Protected Material. Without written permission from the
                        7   Designating Party or a court order secured after appropriate notice to all interested
                        8   persons, a Party may not file in the public record in this action any Protected Material.
                        9   A Party that seeks to file under seal any Protected Material must comply with Civil
                  10        Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
                  11        order authorizing the sealing of the specific Protected Material at issue. Pursuant to
                  12        Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that
                  13        the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
                  14        entitled to protection under the law. If a Receiving Party's request to file Protected
                  15        Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then the
                  16        Receiving Party may file the information in the public record pursuant to Civil Local
                  17        Rule 79-5(e) unless otherwise instructed by the court.
                  18        14.   FINAL DISPOSITION
                  19              Within 60 days after the final disposition of this action, as defined in paragraph
                  20        4, each Receiving Party must return all Protected Material to the Producing Party or
                  21        destroy such material. As used in this subdivision, “all Protected Material” includes all
                  22        copies, abstracts, compilations, summaries, and any other format reproducing or
                  23        capturing any of the Protected Material. Whether the Protected Material is returned or
                  24        destroyed, the Receiving Party must submit a written certification to the Producing
                  25        Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                  26        deadline that (1) identifies (by category, where appropriate) all the Protected Material
                  27        that was returned or destroyed and (2) affirms that the Receiving Party has not retained
                  28        any copies, abstracts, compilations, summaries or any other format reproducing or
F ORD & H ARRISON                                                     13
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
             Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 14 of 15 Page ID #:813




                        1   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
                        2   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
                        3   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
                        4   expert reports, attorney work product, and consultant and expert work product, even if
                        5   such materials contain Protected Material. Any such archival copies that contain or
                        6   constitute Protected Material remain subject to this Protective Order as set forth in
                        7   Section 5 (DURATION).
                        8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                        9

                  10        DATED: May 15, 2020                        /s/ Elizabeth Hopkins
                                                                       Attorneys for Plaintiff
                  11                                                   Elizabeth Hopkins
                                                                       Kantor & Kantor, LLP
                  12                                                   19839 Nordhoff Street
                                                                       Northridge, CA 91324
                  13

                  14
                            DATED: May 15, 2020                        /s/ Tiffany D. Downs
                  15                                                   Attorneys for IP Defendants
                                                                       Tiffany D. Downs (admitted pro hac vice)
                  16                                                   FordHarrison,  LLP
                                                                       271 – 17th Street, NW Suite 1900
                  17                                                   Atlanta, GA 30363
                  18
                            DATED: May 15, 2020                        /s/ Chris Scheithauer
                  19                                                   Attorneys for Defendant Alight Solutions,
                            LLC
                  20                                                   Chris Scheithauer
                                                                       Call & Jensen
                  21                                                   610 Newport Center Drive, Suite 700
                                                                       Newport Beach, CA 92660
                  22

                  23

                  24        PURSUANT TO STIPULATION, IT IS SO ORDERED.
                  25        DATED: May 15, 2020
                  26                                                   ____________________________________
                                                                       Honorable Douglas F. McCormick
                  27                                                   United States Magistrate Judge
                  28
F ORD & H ARRISON                                                      14
       LLP
 ATTO RNEY S AT LAW
 L OS A NGE LE S, C A
Case 8:20-cv-00242-JVS-DFM Document 42 Filed 05/15/20 Page 15 of 15 Page ID #:814




   1   EXHIBIT A
   2   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3   I,   _____________________________           [print    or    type    full   name],      of
   4   _________________ [print or type full address], declare under penalty of perjury that I
   5   have read in its entirety and understand the Stipulated Protective Order that was issued
   6   by the United States District Court for the Northern District of California on [date] in
   7   the case of Donald A. Wallace v. International Paper Company et al., Case No. 8:20-
   8   CV-00242-JVS-DFM. I agree to comply with and to be bound by all the terms of this
   9   Stipulated Protective Order and I understand and acknowledge that failure to so comply
  10   could expose me to sanctions and punishment in the nature of contempt. I solemnly
  11   promise that I will not disclose in any manner any information or item that is subject to
  12   this Stipulated Protective Order to any person or entity except in strict compliance with
  13   the provisions of this Order.
  14   I further agree to submit to the jurisdiction of the United States District Court for the
  15   Northern District of California for the purpose of enforcing the terms of this Stipulated
  16   Protective Order, even if such enforcement proceedings occur after termination of this
  17   action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with this
  21   action or any proceedings related to enforcement of this Stipulated Protective Order.
  22

  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
